Citation Nr: 0007069	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  96-05 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation, under 38 U.S.C.A. § 1151, for 
loss of vision in the left eye, claimed to be a result of VA 
surgery.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel



INTRODUCTION


The veteran had active military service from June 1945 to 
October 1947.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a June 1995 rating decision in 
which the RO denied entitlement to compensation, under 
38 U.S.C.A. § 1151, for loss of vision in the veteran's left 
eye, claimed to have resulted from eye surgery performed by 
VA.  The veteran filed an NOD in September 1995, and the RO 
issued an SOC in November 1995.  A substantive appeal was 
filed by the veteran in December 1995.

In October 1997, the veteran testified before a Member of the 
Board during a Travel Board hearing at the VARO in Columbia, 
SC.  Subsequently, the veteran's appeal came before the 
Board, which in a May 1999 decision, remanded the appeal to 
the RO for additional development.  A supplemental statement 
of the case (SSOC) was issued in December 1999.  

With respect to the veteran's Travel Board hearing, we note 
that the presiding Member left the employment of the Board.  
By letter of January 1999, the veteran was advised that the 
Board could proceed to a decision on his appeal based upon 
the record before us, including the transcript of the Travel 
Board hearing, but that he could choose to have another 
hearing if he so desired.  The veteran was informed that, if 
no response was received within 30 days, the Board would 
assume no further hearing was desired.  No response was 
received, and the case was reassigned to the undersigned 
Member of the Board for review and disposition.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. In a September 1999 addendum to a July 1999 VA examination 
report, it was noted that the veteran had a history of 
diabetic retinopathy status post pan-retinal 
photocoagulation in both eyes (a procedure which was 
performed in a VA medical facility), and that the 
veteran's diminished vision in both eyes was secondary to 
his ischemic neuropathy and not due to his pan-retinal 
photocoagulation procedure.  

3. The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151 for loss of vision in the left eye as a result of 
VA surgery, is not plausible under the law, as the record 
contains no competent medical evidence that any claimed 
additional disability resulted from VA hospitalization, or 
VA medical or surgical treatment.


CONCLUSION OF LAW

The claim for benefits for loss of vision in the left eye as 
a result of VA surgery, under the provisions of 38 U.S.C.A. 
§ 1151, is not well grounded.  38 U.S.C.A. §§ 1151, 5107(a) 
(West 1991); 38 C.F.R. § 3.358 (1999).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

Review of the veteran's claims file reflects that, in April 
1995, he submitted to the RO a VA Form 21-4138 (Statement in 
Support of Claim), in which he initiated a claim for 
compensation under 38 U.S.C.A. § 1151, for loss of vision in 
his left eye, claimed to have resulted from eye surgery at 
the VA Medical Center (VAMC) in Columbia, SC.  

In May 1995, the RO received VAMC Columbia treatment records, 
dated from February 1986 to December 1994.  In particular, 
these records reflected that the veteran suffered from 
diabetes mellitus with diabetic retinopathy, and that he 
underwent a pan-retinal photocoagulation fill-in of the left 
eye in February 1986, which was noted to have gone well.  
Additional treatment records revealed visual acuity, 
corrected, prior to and following the laser procedure, as 
20/50, which it remained until August 1986, when it was noted 
as being 20/80.

In March 1986, the veteran was reported to have developed a 
vitreous hemorrhage in his left eye, which was noted to be 
slowly decreasing in size.  His visual acuity was stable.  In 
September 1986, he underwent an additional pan-retinal 
photocoagulation of the left eye, to prevent further vessel 
growth.  Thereafter, in February 1987, his visual acuity was 
reported as 20/200, and, the following month, he was noted to 
have developed a vitreous fibrosis and macular edema.  A 
treatment note, dated in June 1987, revealed that the veteran 
continued to suffer from a vitreous fibrosis of the left eye, 
and visual acuity, corrected, was reported as 20/70.  

Thereafter, in September 1995, the RO received a statement 
from William James, M.D., of Piedmont Eye Associates.  Dr. 
James indicated that the veteran had been examined in June 
1995, and had visual acuity of 20/300.  He also noted 
extensive laser photocoagulation present around the posterior 
pole, reflecting previous treatment for diabetic retinopathy.  
No additional hemorrhagic activity was found.  

That same month, the veteran submitted a statement to the RO, 
in which he reported that, while receiving treatment for 
diabetic retinopathy at the VAMC in Columbia, damage was 
incurred to his left eye.  He further advanced the assertion 
that, while he was aware that his eyesight would eventually 
deteriorate, he believed his treatment had caused the 
deterioration to occur at a much faster pace.  

In January 1997, the RO received a VAMC Columbia 
ophthomological treatment record, dated that same month.  The 
examiner's assessment included status post pan-retinal 
photocoagulation of both eyes, and decreased visual acuity 
possibly (questionably) secondary to a laser scar.  The 
treatment plan included scheduling the veteran for a 
fluorescein angiogram (FA).  

As discussed above, in October 1997, the veteran testified at 
a Travel Board hearing in Columbia.  A complete transcript of 
that hearing is of record.  The veteran stated that, 
following his left eye surgery, he had begun to see objects 
at a left angle.  In addition, the veteran stated that he was 
subsequently seen by an eye specialist from Charleston, SC, 
although he could not remember the doctor's name, and was 
informed by the doctor that something was pulling down on the 
back of the eye, and that it could be corrected with surgery.  
Furthermore, the veteran testified that Dr. James, of 
Piedmont Eye Associates, had told him that the scar tissue, 
which had apparently developed as a result of the laser 
surgery performed on his left eye, had caused his loss of 
vision.  

In December 1997, the RO received additional VAMC Columbia 
treatment records, dated from January 1997 to November 1997.  
In particular, a treatment record dated in February 1997, 
reflected that a fluorescein angiogram photograph had been 
reviewed, that it was of poor quality, and that no treatable 
lesion was detected.  A treatment record, dated in August 
1997, noted that the veteran's decreased visual acuity was 
most likely secondary to his ischemic neuropathy.  

Thereafter, in April 1999, the veteran's representative 
submitted a statement from Nikita Tregubov, M.D., the service 
organization's senior medical consultant.  In the statement, 
Dr. Tregubov noted that, following review of the veteran's 
claims file, it was difficult to determine why the loss of 
vision in his left eye had occurred.  Dr. Tegubov stated 
that, without an additional examination to identify the 
etiology of the vision loss in the left eye, it was as likely 
as not that the veteran's current vision loss could be 
attributed to his VA laser surgery.  

Also in April 1999, the RO received a VAMC Columbia treatment 
record, dated in March 1999.  The record noted the veteran's 
complaint of decreased visual acuity.  Following an 
examination, the veteran was diagnosed with ischemic 
neuropathy.  

In July 1999, the veteran underwent VA medical examination.  
The examiner noted that he had reviewed the veteran's claims 
file.  Upon clinical evaluation, best corrected visual acuity 
at distance was "count fingers at two feet in the right" 
and "light perception" in the left.  Best corrected visual 
acuity at near was count fingers at two feet in the right and 
light perception in the left.  Extraocular motility 
examination was full in both eyes.  The examiner noted that, 
given the veteran's diminished vision in both eyes, 
confrontational field testing was not possible.  Pupillary 
examination revealed no evidence of an afferent pupillary 
defect in either eye.  Examination of the anterior segment by 
slit-lamp revealed normal lids and lashes, with sclerae and 
conjunctivae that were without injection.  Corneae were noted 
as clear, and anterior chambers were deep and quiet, in both 
eyes.  Irides were round and regular without any evidence of 
neovascularization of the right eye, with 1+ posterior 
capsular opacification in the right eye, and 1+ to 2+ nuclear 
sclerosis with central posterior subcapsular cataract in the 
left eye.  Dilated funduscopic examination revealed posterior 
vitreous detachments and clear vitreous in both eyes, with 
evidence of extensive pan-retinal photocoagulation laser 
performed.  In addition, the optic nerves had a cup-to-disk 
ration of 0.3 in both eyes, with disk pallor present and 
maculas within normal limits.  The periphery contained 
extensive laser scars from the pan-retinal photocoagulation, 
and the vessels were within normal limits.  There was 
evidence of gliois along the left optic nerve.  

The examiner's assessment included a pseudophakic right eye, 
cataract of the left eye, diabetic retinopathy status post 
pan-retinal photocoagulation in both eyes, and disk pallor of 
both eyes secondary to ischemic neuropathy.  

In September 1999, the medical examiner entered an addendum 
to the July 1999 report.  It was noted that the veteran had a 
history of diabetic retinopathy, status post pan-retinal 
photocoagulation in both eyes for his proliferative diabetic 
retinopathy.  The examiner expressed the opinion that the 
veteran's diminished vision in both eyes, which was count two 
fingers at two feet in the right and light perception in the 
left, was secondary to his ischemic neuropathy and not a 
result of his pan-retinal photocoagulation procedures.  

II.  Analysis

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1999).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the veteran's claim for benefits, for loss of 
vision in the left eye as a result of VA surgery, was filed 
in April 1995.  Therefore, under the statute and the opinion 
of the General Counsel cited above, this claim has been 
adjudicated by the RO, and is being reviewed by the Board, 
under the version of 38 U.S.C.A. § 1151 extant before the 
enactment of the statutory amendment, as interpreted in the 
Gardner decisions, supra, and under the interim rule issued 
by the Secretary on March 16, 1995, and adopted as a final 
regulation on May 23, 1996.  Thus, neither VA fault nor an 
event not reasonably foreseeable would be required for this 
claim to be granted.  

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well-grounded claim.  See Elkins v. West, 12 Vet.App. 209, 
213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  See also Morton v. West, 12 
Vet.App. 477, 480 (1999) (noting that the Federal Circuit, in 
Epps v. Gober, supra, "rejected the appellant's argument 
that the Secretary's duty to assist is not conditional upon 
the submission of a well-grounded claim").

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing other service-connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and 
(3) medical evidence of a nexus (i.e., a link or a 
connection) between that asserted injury or disease and the 
current disability.  In addition, the Court has determined 
that an appellant's claim would also generally be well 
grounded, with respect to the continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b), if he or she submitted 
evidence of each of the following:  (a) evidence that a 
condition was "noted" during his/her VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and
(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-
hospitalization/treatment symptomatology.  See Jones v. West, 
12 Vet.App. 460, 464 (1999).  

Therefore, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization, 
or medical or surgical treatment.  See Boeck v. Brown, 
6 Vet.App. 14, 16-17 (1993), and Ross v. Derwinski, 3 
Vet.App. 141, 144 (1992), holding that a veteran must submit 
evidence sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151.  See also Jimison v. West, 13 Vet.App. 
75, 77-78 (1999).  

The veteran has reported that, while he was undergoing 
treatment for diabetic retinopathy at the VAMC in Columbia, 
damage was incurred to his left eye.  He further has 
contended that, while he was aware that his eyesight would 
eventually deteriorate due to his retinopathy, his treatment 
caused the deterioration to occur at a much faster pace. 

For the reasons below, upon consideration of the veteran's 
contentions and review of the evidence of record, the Board 
finds that the veteran has not submitted a well-grounded 
claim for benefits under 38 U.S.C.A. § 1151, for loss of 
vision in his left eye as a result of VA surgery.  

In reaching this conclusion, we note that there is a lack of 
competent medical evidence of record relating the loss of 
sight in the veteran's left eye to any VA medical treatment.  
A review of medical records from the Columbia VAMC reflects 
that, in January 1997, the veteran was diagnosed with 
decreased visual acuity, and it was noted as possibly 
(questionably) secondary to a laser scar.  The following 
month, a fluorescein angiogram revealed no treatable lesion.  
Subsequently, in August 1997, a treatment record noted that 
the veteran's decreased visual acuity was most likely 
secondary to his ischemic neuropathy.  No other records from 
VAMC Columbia address any relationship between the veteran's 
loss of visual acuity and his left eye pan-retinal 
photocoagulation procedure.  

Furthermore, following a medical examination in July 1999, a 
VA examiner noted that the veteran suffered from, inter alia, 
a pseudophakic right eye, a cataract of the left eye, and 
disk pallor in both eyes secondary to ischemic neuropathy.  
In a September 1999 addendum, the examiner reported that the 
veteran's diminished vision in both his eyes was secondary to 
his ischemic neuropathy and not his pan-retinal 
photocoagulation procedure.  

The Board is cognizant that Dr. Tregubov reported that he had 
reviewed the veteran's claims file and conceded that it was 
difficult to state the exact cause of the veteran's decreased 
visual acuity in his left eye.  Dr. Tregubov noted that a 
medical examination needed to be performed before a 
determination could be made, but he nevertheless stated, 
without such an examination, that it was as likely as not 
that the veteran's vision loss could be attributed to the 
pan-retinal photocoagulation fill-in procedure in his left 
eye.

The Board's task, when there are medical opinions in the 
record on appeal that indicate different conclusions, is to 
determine the issue -- in this instance, entitlement to 
section 1151 benefits -- by weighing and balancing all the 
evidence of record.  As the Court of Appeals for Veterans 
Claims has held, "It is the Board that must assess the 
credibility and probative value of evidence, and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another."  See 
Evans v. West, 12 Vet.App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet.App. 429, 433 (1995).  See also Winsett v. West, 
11 Vet.App. 420, 424-25 (1998).

In this instance, as noted above, a VA examination of the 
veteran was conducted and a medical opinion was rendered, 
based upon the clinical findings and history.  Furthermore, 
as the Court has held, a medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish a plausible claim.  See Bostain v. 
West, 11 Vet.App. 124, 127-28, quoting Obert v. Brown, 5 
Vet.App. 30, 33 (1993).  See also Warren v. Brown, 6 Vet.App. 
4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative).

Given that Dr. Tregubov's opinion speaks of the need for a 
medical examination before a determination could be made as 
to the etiology of the veteran's decreased visual acuity in 
his left eye, and given that Dr. Tregubov's opinion was 
rendered prior to such a medical examination and is framed in 
terms of "could be attributed", the Board, with all due 
respect for the physician's expertise, finds the opinion too 
speculative to establish a plausible claim.  See Bloom v. 
West, 12 Vet.App. 185, 187 (1999) (the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion").  Moreover, for the same reasons, even 
if we were to concede that Dr. Tegubov's opinion were 
sufficient to well ground the claim, it would be outweighed 
by the VA opinion which was rendered with the underpinning of 
an examination of the veteran and review of his medical 
history.

While the law applicable to this case, as discussed above, 
exempts the veteran from a requirement to establish 
negligence or other wrongdoing on the part of VA, it does 
require proof of causation; in other words, any claimed 
additional disability must be shown, by medical evidence, to 
have resulted from, and not merely to have been coincidental 
with, the VA hospitalization or medical or surgical 
treatment.  The medical evidence of record in this case does 
not reflect that the veteran's loss of visual acuity in his 
left eye resulted from VA surgery.  Thus under the law, the 
veteran must provide medical-nexus evidence to well ground 
his claim, and he has not done so.  

Although the veteran clearly believes in the validity of his 
claim, he is not shown to possess the technical competence to 
establish a medical etiological relationship.  See, e.g., 
Voerth v. West, 13 Vet.App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay testimony 
. . . is not competent to establish, and therefore not 
probative of, a medical nexus"); Routen v. Brown, 
10 Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992); Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993).

Moreover, as sympathetic as we might be toward the veteran's 
condition, the Board is not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  Having reviewed the medical records in this 
case, we can find none supporting the veteran's contention 
that he incurred additional disability as a result of VA 
hospitalization, or medical or surgical treatment.  

Accordingly, it is the Board's conclusion that the veteran 
has failed to present evidence sufficient to justify a belief 
by a fair and impartial individual that his claim for 
compensation under 38 U.S.C.A. § 1151 is well grounded, as 
required by 38 U.S.C.A. § 5107(a) (West 1991), and, 
therefore, the claim must be denied. 

We are cognizant of the veteran's service representative's 
contention, in a Written Brief Presentation submitted in 
March 2000, that the VA examination in July 1999 was 
inadequate, in that the examiner did not fully comply with 
the remand order of the Board's May 1999 decision.  See 
Stegall v. West, 11 Vet.App. 268 (1998) (remand by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand order).  It is 
unclear to the Board whether the representative was unaware 
of the Addendum to the July 1999 examination, which was 
provided in September 1999, or whether he was simply 
asserting that the examiner did not report his findings and 
opinion in sufficient detail.  In any event, having reviewed 
the entire record, including the Addendum, we are satisfied 
that the action undertaken by the RO and the examiner was in 
adequate compliance with our Remand.

Finally, to whatever extent the examiner might have failed to 
fully comply with every aspect of our Remand directives, we 
must point out that the present case is very different from 
Stegall, supra.  In particular, the claim for an increased 
rating in Stegall was well grounded.  In this instance, in 
contrast, the veteran's claim for compensation under 
38 U.S.C.A. § 1151 is not well grounded, due to the absence 
of medical nexus evidence.  Because the claim is not well 
grounded, the Secretary has no duty to assist the veteran in 
developing the claim, even though assistance was initially 
afforded the veteran in the form of an examination.  For this 
reason, additional action by the Board to enforce its remand 
order would not be required under Stegall.  See Roberts v. 
West, 13 Vet.App. 185, 189 (1999).  


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151, for loss of 
visual acuity in the left eye, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

